El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En la transcripción de los antos qne se ha presentado en esta corte para resolver el presente recurso, se inserta una moción de Agustín Hernández Mena a la corte de distrito, en la que exponía qne con fecha 19 de agosto de 1909, se había dictado sentencia a sn favor contra Julio Medina González,, para qne le pagara 1,480 pesos 95 centavos, intereses a seis por ciento y costas; qne tal fallo fné registrado en el libro de registro de sentencias del Registro de la Propiedad de Mayagüez con fecha 17 de enero de 1910; qne quedaban pen-*2diente de pago de ese fallo $867.25, los intereses y las costas; que para su cobro el márshal embargó en 16 de marzo de 1912 todo el derecho, título e-interés del demandado Julio Medina González en una finca rústica que describe; que la misma aparece inscrita en el registro de la propiedad en la propor-ción de una mitad de condominio proindiviso a favor, cada uno, de Carlos Vega y de Pedro Vicenty; que Carlos Vega y Francisco Ramírez la adquirieron por compra privada en 29 de marzo de 1911 de José Ibáñez, quien, a su vez, la había comprado a Julio Medina González en 10 de marzo de 1911, habiéndola éste adquirido por compra a Pedro R. Matos y otros en 26 de junio de 1908; que fué inscrita a favor de Vega y Ramírez el 10 degenero de 1912; que Pedro Vicenty Semidey adquirió el condominio de Francisco Ramírez por adjudicación que se le hizo en subasta para el pago de una sentencia; que cuando en 17 de enero de 1910 fué inscrito su fallo en el registro de sentencias del registro de la propiedad, dicha finca pertenecía a Julio Medina González. Concluyó pidiendo que se requiriera a Carlos Vega y a Pedro Vicenty Semidey para que mancomunada y solidariamente liberasen dicha finca pagándole los $867.25, los intereses y las costas pendientes de pagos, y que si no lo efectuaban, se ordenase la cancelación en el registro de la propiedad de las inscrip-ciones de dominio hechas a favor de dichos señores y cual-quiera otra que en su caso se hubiera extendido poste-riormente.
De una certificación librada por el Registrador de la Pro-piedad de Mayagüez en 21 de marzo de 1912, aparece que la inscripción primera de dicha finca fué hecha en 10 de enero de 1912 a favor de Carlos Vega y Francisco Ramírez como consecuencia de un expediente de dominio aprobado en 4 de octubre de .1911, del que aparece que dichos señores adqui-rieron esa finca por compra privada en 29 de marzo de 1911 de José Ibáñez y su.esposa; que éstos la habían adquirido por compra a dicho Julio Medina González y su esposa en 10 *3de marzo de 1911, y éstos, a su vez, la compraron a Don. Pedro E. Matos y otros.
La inscripción segunda de esa finca de fecha 26 de febrero de 1912 es a favor de Pedro Yicenty por la participación que en ella tenía Francisco Bamírez y que le fué adjudicada en virtud de una ejecución de sentencia.
También aparece de la transcripción de los autos, que después de haber sido oídos el peticionario y Carlos Vega y Pedro"Yicenty, la corte, por su resolución de 20 de abril de 1912, declaró sin lugar en todas sus partes la mencionada petición con las costas a cargo de Agustín Hernández Mena, quien, contra la misma, estableció el presente recurso de apelación.
No aparecen de la transcripción otros documentos que los relatados, y, por tanto, de que la sentencia en contra de Julio Medina se dictó, de que una parte está incumplida y de que fué inscrita en el libro de sentencias del Eegistro de la Propiedad de Mayagüez, no existen otras constancias que las simples manifestaciones hechas por Agustín Hernández* Mena en su moción. No encontramos prueba alguna de ellas, y, por tanto, este solo motivo es suficiente para que su preten-sión fuera negada, ya que eran hechos que necesariamente habían de probarse por ser indispensables y previos para la discusión y resolución del derecho reclamado. Es regia anti-quísima y constante de derecho que las afirmaciones deben probarse y él debió probar esos extremos a las personas ■contra quien dirigió su petición. ' '
Expresa el apelante en su alegato ante nosotros, que los hechos expuestos en su moción fueron admitidos por las partes y que, por tanto, quedaron justificados; pero si así fué, lo que niegan los apelados, tales admisiones debieron figurar en la transcripción, sin que sea suficiente que lo consigne en su alegato.
No probados esos hechos, nos falta base para considerar la cuestión legal propuesta por el apelante respecto a los efectos de la inscripción de una sentencia, ya que no sabemos *4Raya sido inscrita, y debemos, por tanto, terminar en este punto la opinión y confirmar la resolución apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.